             Case 5:18-cr-00258-EJD Document 1012 Filed 09/09/21 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   WILLIAMS & CONNOLLY LLP
 6 725 Twelfth Street, NW
   Washington, DC 20005
 7 Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
   Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com
 8

 9
     Attorneys for Defendant ELIZABETH A. HOLMES
10

11
                                 UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
                                               )
16          Plaintiff,                         )   DEFENDANT ELIZABETH HOLMES’
                                               )   WAIVER OF PRESENCE AT SEPTEMBER 9,
17     v.                                      )   2021 STATUS CONFERENCE
                                               )
18   ELIZABETH HOLMES and                      )
     RAMESH “SUNNY” BALWANI,                   )   Hon. Edward J. Davila
19                                             )
            Defendants.                        )
20                                             )
                                               )
21

22

23

24

25

26

27

28
     DEFENDANT’S WAIVER OF PRESENCE AT SEPTEMBER 9, 2021 STATUS CONFERENCE
     CR-18-00258 EJD
                                      1
             Case 5:18-cr-00258-EJD Document 1012 Filed 09/09/21 Page 2 of 3




 1          The undersigned defendant hereby waives the right to be present in court during the status

 2 conference scheduled for September 9, 2021 at 3:30 PM. The undersigned defendant further agrees that

 3 her interests will be deemed represented at the September 9, 2021 by the presence of her attorneys, the

 4 same as if the defendant herself was personally present in court.

 5

 6 DATED: September 9, 2021

 7

 8
                                                         ELIZABETH HOLMES
 9

10 DATED: September 9, 2021

11

12                                                       LANCE A. WADE
                                                         Attorney for Elizabeth Holmes
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S WAIVER OF PRESENCE AT SEPTEMBER 9, 2021 STATUS CONFERENCE
     CR-18-00258 EJD
                                      2
            Case 5:18-cr-00258-EJD Document 1012 Filed 09/09/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on September 9, 2021 a copy of this filing was delivered via ECF on all
 3 counsel of record.

 4

 5
                                                        LANCE A. WADE
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S WAIVER OF PRESENCE AT SEPTEMBER 9, 2021 STATUS CONFERENCE
     CR-18-00258 EJD
